88 F.3d 1278
NOTICE: Federal Circuit Local Rule 47.6(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Dennis FRIDAY, Appellantv.U.S. GOVERNMENT.
No. 95-5046.
United States Court of Appeals, District of Columbia Circuit.
May 15, 1996.

Before:  WILLIAMS, RANDOLPH, and TATEL, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This appeal was considered on the record from the United States District Court for the District of Columbia and on the briefs filed by the parties.   The court has determined that the issues presented occasion no need for an opinion.   See D.C.Cir.Rule 36(b).   It is


2
ORDERED AND ADJUDGED that the district court's order filed January 9, 1995, be affirmed.   The Federal Tort Claims Act (FTCA) requires a claimant first to file a claim with the appropriate administrative agency.   See 28 U.S.C. § 2675;  GAF Corp. v. United States, 818 F.2d 901, 917-18 (D.C.Cir.1987) (presentment of claim to federal agency for administrative settlement is precondition to filing suit under FTCA).   Only if the claim is finally denied by the agency or six months have elapsed without agency disposition would appellant be eligible to file suit in the district court.   See 28 U.S.C. § 2675(a);  see also McNeil v. United States, 113 S.Ct. 1980, 1983-84 (1993).   As appellant failed to allege exhaustion of his administrative remedies, the district court lacked jurisdiction over his complaint.  See Jackson v. United States, 730 F.2d 808, 809 (D.C.Cir.1984).


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 41.